DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Martini et al (9,149,970: figures 1a-5: column 2, lines 13-24 and 44-56; column 3, lines 24-36; column 3, line 63 to column 4, line 3; column 4, lines 23-27; column 5, line 61 to column 6, line 16; column 6, lines 26-40; and column 7, lines 9-24 and 34-42) taken together with Roidl et al (DE 102014216562 A1: figures 14-16, 22, 31 and 59: and the attached English translation referring to these figures).
Martini et al disclose a rotary blow molding apparatus and method comprising: a blowing
wheel on which a plurality of blowing stations are arranged along a circular path (column 2, lines
33-36); a plurality of feed lines (P2-P5) fed through a rotary distributor (24); a plurality of feed
lines (20a-20d) for a first sterilization medium (A); a first discharge (28a-28d) for the sterilization medium; a second plurality of feed lines (40a-40d) for a second sterilization
medium; a plurality of sterilized filters (18a-18d); a blowing nozzle (6) and stretch rod (column
6, lines 13-16) for each blowing station, wherein the entire apparatus is in a clean room (column
4, lines 23-27). The sterilization feed lines and discharge lines allow for the flow lines to be
sterilized. The reference also discloses a process of blow molding containers and cleaning the
feed lines with a sterilizing medium. The reference does not disclose a cap for closing off the
nozzle during a sterilization step wherein the mold is separated from the sterilizing fluid.
The reference to Roidl et al discloses a method and apparatus for blow molding and filling blown containers using a rotary support (164, figure 31) to support a plurality of blow molding stations (165).  The apparatus has a fluid nozzle (1412) having a stretch rod (1413) and a clean in place (CIP) cap (1433), wherein the cap closes the nozzle to prevent sterilizing fluid from entering the preform or the molding cavity.  The device has a CIP fluid return line (1434).  The device has a central compressor (1426) for supplying blowing air to the mold.  The product and CIP fluid are supplied from supplies (1432) through a rotary distributor (1419).  
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the apparatus and method of Martini et al by using a rotary CIP cap as disclosed by Roidl et al for the purpose of separating the preform and the molding cavity from the harsh sterilizing liquid during the clean in place operation.  It is clear that both references are directed to rotary stretch blow molding apparatus and processes.
Response to Arguments
Applicant's arguments filed 11/19/2022 have been fully considered but they are not persuasive.  New search tools have resulted in the discovery of a rotary stretch blow molding apparatus having a clean in place cap to close the blowing nozzle as illustrated in figure 16 of Roidl et al.  The arguments regarding the combination of Martini et al and Meinzinger et al are now moot.  The CIP cap of Roidl et al satisfies the claim limitations of the cap and the fact that the molding cavity is closed off during the clean in place operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        12/3/2022